DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 includes steps numbered “iii” and “iv”, however, there are no preceding steps labeled “i” and “ii”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8 recites “inference element concentration” instead of “interference element concentration” in line 7. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a machine learning unit configured to in claims 178-179.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “machine learning unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [ 2 ] Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 38 and 45 recite the limitation "the one or more microdomain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 173 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 173 recites “…implements any method of the present disclosure”. One skilled in the art would find it difficult to ascertain the matter for which the protection is sought, thus the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8, 10-11, 17, 21, 33, 38, 45-46, 53, 173 and 176 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (WO 2017048871 A1) in view of Sharma (WO 02-23154 A2).

Concerning claim 5, Chou et al. (hereinafter Chou) teaches an apparatus for assaying a liquid sample that contains an analyte and interference elements, comprising: 
a sample holder that comprises a first plate and a second plate (fig. 1: first plate and second plate) and is configured to hold 
a sample (fig. 1. Panel (b) - sample) that contains an analyte and one or more interference elements (p. 30, ll. 16-25; p. 33, l. 22 – whole blood), 
wherein: 
iii. at least a part of the sample is between the first plate and second plate (figs. 4 & 6: sample is placed between the first plate and second plate); and 
iv. one or both of the plates are configured to allow the at least a part of the sample visible through the one or both of the plates (p. 27, ll. 31-32); 
an imager and a software that are configured to identify (p. 32, ll. 26-29- CCD and identifying cells in a captured image using a computer); and
a detector (p. 28, ll. 27-29: optical detector);
Not explicitly taught is the imager and a software configured to identify, in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region"); and a detector that is configured to detect a signal related to the analyte in an interference element poor region.
Sharma teaches aggregation-based assays and optical system configured to identify, in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region") (p. 5, l. 25 – p. 6, l. 29: a microparticle having an associated binding agent, and an antigen labeled with an optically detectable agent are combined in an assay mixture with a test sample, the microparticle binding agents to an epitope of the target antigen (usually a large molecule) conjugate, additional microparticles bind to other epitopes on the antigen, such that this linking of microparticles produces agglutination and formation of macroparticles, wherein the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles); and 
a detector that is configured to detect a signal related to the analyte in an interference element poor region (p. 5, l. 25 – p. 6, l. 29: …the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles).
Taking the teachings of Chou and Sharma, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sharma and identify in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region"); and a detect a signal related to the analyte in an interference element poor region in order to provide homogenous detection of compounds with the high sensitivity required to small quantities of compounds in solution (Sharma, p. 2, ll. 7-9).

Concerning claim 6, Chou further teaches the apparatus of claim 5, wherein 
(i) the sample holder further comprises spacers (fig. 1: panel (a) - spacers),
(ii) the first plate and second plate are moveable relative to each other (p. 24, l. 30);
(iii) the spacers are fixed on one or both of the plates and have a uniform height (p. 25, ll. 1-6); and
(iv) the first plate and second plate are configured to compress the sample into a layer of uniform thickness that substantially equals the height of the spacers (p. 25, ll.11-20).

Concerning claim 7, Chou in view of Sharma teaches a kit for assaying a sample that contains an analyte and interference elements, comprising:
an apparatus of claim 5; and
 an aggregation reagent that causes or assists a sample to have a region that has less interference element concentration ("interference element poor region") than another region in the sample ("interference element rich region") (Chou, p. 19, ll. 7-11; p. 25, ll. 25-28: a dry reagent may be a specific binding agent and a specific binding interaction will discriminate between desirable (e.g., active) and undesirable (e.g., inactive) target analytes in the sample); Sharma, p. 6, ll. 12-15: a microparticles having an associated binding agent).

Concerning claim 8, Chou in view of Sharma teaches a method of assaying a sample that contains an analyte and interreference elements, comprising:
obtaining an apparatus of claim 5 (Chou, p. 31, ll. 1-6: obtaining a device); 
depositing in the sample holder a sample that contains an analyte and one or more interference elements (Chou, p. 31, ll. 3-4); 
imaging and identifying, with an imager and a software (Chou, p. 32, ll. 26-29), (a) the regions in the sample that has an inference element concentration ("interference element poor region") substantially less than that in other region(s) ("interference element rich region"), and/or (b) an interference element rich region (Sharma, p. 5, l. 25 – p. 6, l. 29: a microparticle having an associated binding agent, and an antigen labeled with an optically detectable agent are combined in an assay mixture with a test sample, the microparticle binding agents to an epitope of the target antigen (usually a large molecule) conjugate, additional microparticles bind to other epitopes on the antigen, such that this linking of microparticles produces agglutination and formation of macroparticles, wherein the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles); and 
measuring a signal related to the analyte in the interference element rich region and/or in the interference element poor region (Sharma, p. 5, l. 25 – p. 6, l. 29: …the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles).

Concerning claim 10, Chou in view of Sharma teaches the method of claim 8, further comprising:
adding an aggregation reagent that causes or assists a sample to have a region that has less interference element concentration ("interference element poor region") than another region in the sample ("interference element rich region") (Chou, p. 19, ll. 7-11; p. 25, ll. 25-28: a dry reagent may be a specific binding agent and a specific binding interaction will discriminate between desirable (e.g., active) and undesirable (e.g., inactive) target analytes in the sample); Sharma, p. 6, ll. 12-15: a microparticles having an associated binding agent).

Concerning claim 11, Sharma further teaches the method of claim 8, wherein the signal related to analyte in the interference element poor region is measured (p. 5, l. 25 – p. 6, l. 29: …the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles).

Concerning claim 17, Sharma further teaches the method of claim 8, further comprising:
calculating the concentration of the analyte in the sample based on the signal related to the analyte in the interference element poor region, and the volume of the sample in the interference element poor region (p. 11., 25-33 – the unknown antigen concentration is determined based on the macroparticle signal and amount of antigen in the assay mixture).

Concerning claim 21, Chou teaches the apparatus of claim 5, further comprising an aggregation agent that is coated on the sample holder (p. 25, ll. 25-28).

Concerning claim 33, Sharma further teaches the method of claim 8, wherein the interference element poor or rich regions in the sample has an average dimension of less than 10 um, 50 um, 100 um, 200 um, 250 um, 500 um, 600 um, 700 um, or 800 um, or in a range between any of the two values (p. 9, ll. 14-15: 0.01 um to 50 um).

Concerning claim 38, Sharma further teaches the method of claim 8, wherein each of the one or more microdomain has an average dimension of 500 um or less (p. 9, ll. 14-15: 0.01 um to 50 um)

Concerning claim 45, Sharma further teaches the method of claim 8, wherein each of the one or more microdomain has an average dimension in the range of 1 um to 600 um (p. 9, ll. 14-15: 50 um)

Concerning claim 46, Chou teaches the method of claim 8, wherein at least part of the sample between the two plates has an average thickness of 100 um or less (p. 25, 11-20; p. 54, l. 26 - p. 55, l. 7).

Concerning claim 53, Chou teaches the method of claim 8, wherein at least part of the sample is compressed into a thin layer that has an average thickness of 50 um or less (p. 25, 11-20; p. 54, l. 26 - p. 55, l. 7).

Concerning claim 173, Chou teaches the apparatus of claim 5, further comprising a computer readable medium comprising machine-executable code that, upon execution by a computer processor, implements any method of the present disclosure (p. 177, ll. 15-17).

Concerning claim 176, Chou teaches the apparatus of claim 5, further comprising a computer readable medium comprising machine-executable code that comprises an algorithm using a spacer height, width, and/or density to determine the presence, absence or concentration of one or more analytes in a sample (p. 130, ll. 28-33; p. 166, ll. 7-15).

Claims 174-175 and 178-179 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (WO 2017048871 A1) in view of Sharma (WO 02-23154 A2), further in view of Champlin et al. (US 2016/0350914 A1).

Concerning claim 174, Chou in view Sharma teaches the apparatus of claim 5. Not explicitly taught is the apparatus, further comprising a computer readable medium comprising machine-executable code that comprises machine learning.
Champlin et al. (hereinafter Champlin) teaches image analysis that can detect analytes, further comprising a computer readable medium comprising machine-executable code that comprises machine learning (¶¶0096-0104).
Taking the teachings of Chou, Sharma and Champlin, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate machine learning into the Chou and Sharma invention in order to extract automatic features from captured image data (Champlin, ¶0096).

Concerning claim 175, Chou in view Sharma teaches the apparatus of claim 5. Not explicitly taught is the apparatus, further comprising a computer readable medium comprising machine-executable code that comprises artificial intelligence.
Champlin et al. (hereinafter Champlin) teaches image analysis that can detect analytes, further comprising a computer readable medium comprising machine-executable code that comprises artificial intelligence (¶¶0096-0104: machine learning is a subset of artificial intelligence).
Taking the teachings of Chou, Sharma and Champlin, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate artificial intelligence into the Chou and Sharma invention in order to extract automatic features from captured image data (Champlin, ¶0096).

Concerning claim 178, Chou et al. (hereinafter Chou) teaches a method for detecting one or more analytes in a sample, the sample (fig. 1. Panel (b) - sample) comprising:
the one or more analytes and one or more interference elements (p. 30, ll. 16-25; p. 33, l. 22 – whole blood), the sample at least partially contained within a sample holder that comprises a first plate and second plate (figs. 4 & 6: sample is placed between the first plate and second plate), wherein at least a part of the sample is between the first plate and second plate (figs. 4 & 6: sample is placed between the first plate and second plate), and wherein one or both of the plates are configured to allow at least part of the sample visible through the one or both of the plates (p. 27, ll. 31-32); 
detect one or more analytes using an imager and a detector (p. 32, ll. 26-29- CCD; p. 28, ll. 27-29: optical detector),
wherein the sample comprises a mixture of analytes (p. 19, ll. 12-14),
wherein the imager is configured to identify (p. 32, ll. 26-29- CCD and identifying cells in a captured image using a computer).
Not explicitly taught is the imager configured to identify, in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region"); and a detector that is configured to detect a signal related to the analyte in an interference element poor region.
Sharma teaches aggregation-based assays and optical system configured to identify, in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region") (p. 5, l. 25 – p. 6, l. 29: a microparticle having an associated binding agent, and an antigen labeled with an optically detectable agent are combined in an assay mixture with a test sample, the microparticle binding agents to an epitope of the target antigen (usually a large molecule) conjugate, additional microparticles bind to other epitopes on the antigen, such that this linking of microparticles produces agglutination and formation of macroparticles, wherein the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles); and 
a detector that is configured to detect a signal related to the analyte in an interference element poor region (p. 5, l. 25 – p. 6, l. 29: …the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles).
Taking the teachings of Chou and Sharma, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sharma and identify in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region"); and a detect a signal related to the analyte in an interference element poor region in order to provide homogenous detection of compounds with the high sensitivity required to small quantities of compounds in solution (Sharma, p. 2, ll. 7-9).
Not explicitly taught by Chou and Sharma is the method generating training data; in a computer memory, generating a machine learning unit comprising one or more output calls for each of the one or more analytes in a sample; and training the machine learning unit with a training set of samples, wherein the machine learning unit is configured to detect the one or more analytes from the sample of a subject using an imager and detector.
Champlin teaches image analysis that can detect analytes from a sample, generating training data (¶¶0096-0104: training data); 
in a computer memory, generating a machine learning unit comprising one or more output calls for each of the one or more analytes in a sample (¶¶0096-0104: determining the presence and an amount of an analyte in a biological sample through a comprehensive machine learning framework); and 
training the machine learning unit with a training set of samples, wherein the machine learning unit is configured to detect the one or more analytes from the sample of a subject using an imager and detector (¶0097: digital recorder; ¶¶0102-0104).
Taking the teachings of Chou, Sharma and Champlin, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate machine learning into the Chou and Sharma invention in order to extract automatic features from captured image data (Champlin, ¶0096).

Concerning claim 179, Chou in view of Sharma teaches the method of claim 8. Chou further teaches the method, wherein the sample (fig. 1. Panel (b) - sample) comprises:
the one or more analytes and one or more interference elements (p. 30, ll. 16-25; p. 33, l. 22 – whole blood), the sample at least partially contained within a sample holder that comprises a first plate and second plate (figs. 4 & 6: sample is placed between the first plate and second plate), wherein at least a part of the sample is between the first plate and second plate (figs. 4 & 6: sample is placed between the first plate and second plate), and wherein one or both of the plates are configured to allow at least part of the sample visible through the one or both of the plates (p. 27, ll. 31-32); 
wherein the sample comprises a mixture of analytes (p. 19, ll. 12-14),
wherein the imager is configured to identify (p. 32, ll. 26-29- CCD and identifying cells in a captured image using a computer); and 
detecting using an imager a signal related to an analyte (p. 32, ll. 26-29- CCD).
Not explicitly taught is the imager configured to identify, in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region"); and detecting using the imager a signal related to the analyte in an interference element poor region.
Sharma teaches aggregation-based assays and optical system configured to identify, in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region") (p. 5, l. 25 – p. 6, l. 29: a microparticle having an associated binding agent, and an antigen labeled with an optically detectable agent are combined in an assay mixture with a test sample, the microparticle binding agents to an epitope of the target antigen (usually a large molecule) conjugate, additional microparticles bind to other epitopes on the antigen, such that this linking of microparticles produces agglutination and formation of macroparticles, wherein the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles); and 
detecting using the imager a signal related to the analyte in an interference element poor region (p. 5, l. 25 – p. 6, l. 29: …the macroparticles may be detected by an optical system that detects the enhanced signal from the localized concentration of optically detectable label present on macroparticles, and the signal will vary depending on the concentration of the target antigen in the test sample, and wherein the optical system may distinguish particles of the macroparticles size from microparticles).
Taking the teachings of Chou and Sharma, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sharma and identify in the at least a part of sample, a region that has less interference element concentration ("interference element poor region") than another region in the sample layer ("interference element rich region"); and a detect a signal related to the analyte in an interference element poor region in order to provide homogenous detection of compounds with the high sensitivity required to small quantities of compounds in solution (Sharma, p. 2, ll. 7-9).
Not explicitly taught by Chou and Sharma is the method obtaining computer memory for containing a machine learning unit to detect the one or more analytes in the sample, obtaining one or more computer processors that are individually or collectively programed to generate training data; generate a machine learning unit comprising one or more output calls for each of the one or more analytes in a sample; train the machine learning unit with a training set of samples; and apply the machine learning unit to detect one or more analytes from the sample of a subject.
Champlin teaches image analysis that can detect analytes from a sample, obtaining computer memory for containing a machine learning unit to detect the one or more analytes in the sample (¶0096);
obtaining one or more computer processors that are individually or collectively programed to generate training data (¶0096);
generate a machine learning unit comprising one or more output calls for each of the one or more analytes in a sample (¶¶0096-0104: determining the presence and an amount of an analyte in a biological sample through a comprehensive machine learning framework);
train the machine learning unit with a training set of samples (¶0097: digital recorder; ¶¶0102-0104); and 
apply the machine learning unit to detect one or more analytes from the sample of a subject (¶¶0096-0104:).
Taking the teachings of Chou, Sharma and Champlin, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate machine learning into the Chou and Sharma invention in order to extract automatic features from captured image data (Champlin, ¶0096).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425